Citation Nr: 0801147	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

2.  Entitlement to service connection for alcohol 
abuse/dependence (for treatment purposes only) as secondary 
to the veteran's service-connected PTSD.

3.  Entitlement to service connection for erectile 
dysfunction secondary to the veteran's treatment for his 
service-connected PTSD.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 2004, July 
2005, and July 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Louis, Missouri.

The issues involving entitlement to an increased evaluation 
for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and both issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this 
Decision/Remand.

2.  The veteran is service-connected for PTSD.

3.  The veteran currently suffers from alcohol abuse and 
erectile dysfunction.

4.  Although the veteran's claims that his alcohol abuse and 
erectile dysfunction are related to his service-connected 
PTSD and/or the treatment he receives for said PTSD, medical 
evidence corroborating the veteran's assertions has not been 
presented.  


CONCLUSIONS OF LAW

1.  Alcohol abuse (for treatment purposes) was not incurred 
in or aggravated by service and is not secondary to the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

2.  Erectile dysfunction was not incurred in or aggravated by 
service and is not secondary to the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for erectile dysfunction and alcohol 
dependence/abuse, both secondary to the veteran's service-
connected PTSD and/or the medications used to treat that 
disability, has been denied by the RO.  The veteran has 
expressed disagreement with the RO's actions and he now asks 
that the Board reverse the RO and grant him benefits for both 
conditions.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a VCAA 
notification letter sent to him by the agency of original 
jurisdiction (AOJ).  This letter was sent to the veteran 
prior to the initial AOJ decision.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent numerous examinations since the veteran filed his 
claim for benefits and the results of those exams have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in March 2006.  This letter 
specifically discussed the contents of Dingess and how the 
Dingess claim could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 1 0 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has asked that service connection be granted for 
erectile dysfunction and alcohol abuse, for treatment 
purposes only, secondary to his service-connected PTSD.  The 
Board acknowledges that the veteran has suffered from alcohol 
abuse and erectile dysfunction, i.e., the Board recognizes 
that the veteran now suffers from current conditions.  
Nevertheless, are they related to his military service or to 
a service-connected disorder - in this case, the veteran's 
service-connected PTSD?  

The veteran underwent a VA psychiatric examination in June 
2006.  The examiner, a medical doctor, was asked to comment 
on the veteran's alcohol abuse and the relationship between 
it and the veteran's PTSD.  The doctor wrote the following:

The condition of PTSD is often 
accompanied by comorbid alcohol 
dependence and use of other drugs.  
However, alcohol dependence and abuse are 
common conditions.  There is no 
independent, objective way of 
determining, based on the information 
available, if the veteran developed PTSD 
and subsequently came to rely on alcohol 
to control the symptoms of that disorder, 
on the one had, or, on the other hand, 
drinking behavior is and has been 
independent of PTSD.  Most instances of 
alcohol abuse or dependence are not 
related to PTSD.

. . . With respect to the question 
whether the individual's alcohol abuse, 
or dependence, is secondary to PTSD:  I 
cannot resolve this issue without resort 
to mere speculation.  

With respect to the veteran's erectile dysfunction condition, 
the claims folder contains an opinion from a VA medical 
provider.  That opinion was given in August 2005.  The 
examiner stated:

	. . . Therefore, in my opinion, it 
is not at least as likely as not that his 
erectile dysfunction is related to his 
psychotropic medications for post-
traumatic stress disorder.  It is more 
likely than not that his erectile 
dysfunction is related to his long 
smoking history as well as to his history 
of alcohol abuse.  It is well-documented 
that both nicotine and alcohol can cause 
dysfunction of the erectile mechanism.

In conjunction with the veteran's claim, his VA medical 
records have been obtained and included in the claims folder.  
These records do show treatment involving erectile 
dysfunction.  They also note that the veteran has an alcohol 
abuse problem.  Yet, none of the records suggests or 
insinuates that either condition was caused by or related to 
his service-connected PTSD.  The Board would add that those 
same records do not etiologically link either condition with 
the veteran's military service or any incident therein.  That 
is, not only do the medical treatment records not establish 
an etiological link between the conditions and the service-
connected PTSD, they also do not establish a relationship 
between the conditions and the veteran's military service.  

The veteran informed the VA that he was receiving Social 
Security Administration (SSA) benefits.  He was not specific 
as to why he was in receipt of those benefits but 
nevertheless the VA obtained those records and they have been 
included in the claims folder for review.  The Board has 
reviewed those medical records.  Unfortunately for the 
veteran, none of the medical records supports the veteran's 
assertions.  That is, none of the records from the SSA 
corroborates the veteran's assertions that his erectile 
dysfunction and alcohol abuse were caused by or related to 
his PTSD or the treatment he receives for PTSD.  Moreover, 
those same records do not support an unmade contention that 
either condition began in or was caused by the veteran's 
military service.  

The veteran has been asked as to whether he has received 
private medical treatment for either his erectile dysfunction 
or his alcohol abuse.  The veteran has responded negatively.  

As noted, the veteran has not presented any medical evidence 
that would support his assertions.  Moreover, none of the 
medical information obtained by the VA corroborates his 
assertions with respect to the two conditions.  The Board 
acknowledges the statements by the veteran relating his 
conditions to his service-connected PTSD.  Undoubtedly, these 
statements made by the veteran, and repeated by the veteran's 
accredited representative, were made in good faith; however, 
the veteran is not a doctor nor has he undergone medical 
training.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that his alcohol abuse and/or 
erectile dysfunction was the result or related to his 
service-connected PTSD or alternatively to his military 
service.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  While it is true that the veteran now 
suffers from alcohol abuse and erectile dysfunction, credible 
medical evidence etiologically linking either condition with 
the veteran's military or to his service-connected PTSD or to 
the treatment he receives for his PTSD has not been 
presented.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2007).  The veteran's claim is thus denied.


ORDER

1.  Entitlement to service connection for alcohol 
abuse/dependence (for treatment purposes only) as secondary 
to the veteran's service-connected PTSD is denied.

2.  Entitlement to service connection for erectile 
dysfunction secondary to the veteran's treatment for his 
service-connected PTSD is denied.




REMAND

The two remaining issues on appeal involve whether an 
increased evaluation should be assigned for the veteran's 
PTSD and whether the veteran's service-connected disabilities 
prevent him from obtaining and maintaining gainful 
employment.  A review of the veteran's claims folder suggests 
that additional qualifying medical information is needed 
prior to the Board issuing a determination as to whether a 
higher rating should be assigned.

The record shows that over the course of this appeal, the 
veteran has been assigned many Global Assessment of 
Functioning (GAF) scores.  These scores have ranged from 38 
to 50.  A GAF score of 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF Score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Additionally, a GAF Score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Finally, a GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

From the range of these scores, i.e., the up-and-down nature 
of the scores, the Board believes that the veteran should 
undergo another psychiatric examination in order to resolve 
any previous unclear findings that may exist concerning the 
psychiatric disability(ies) at issue.  Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2007) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and 
complete examination will provide the Board with a basis to 
either agree or refute the veteran's various assertions, and 
will provide the VA with a more complete picture of whether 
an increased rating may be granted for the veteran's mental 
disorder.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2005 for his service-connected 
psychiatric disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

2.  The veterans should be scheduled for 
a VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two medical doctors.  
The purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiners 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiners are asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.  Each examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  Moreover, each examiner 
should answer the following 
questions/requests:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and identify what symptoms, 
if any, the veteran currently manifests, 
or has manifested in the recent past, 
that are attributable to his service-
connected PTSD.  In other words, the 
examiner must discuss the symptoms 
produced by the veteran's service-
connected PTSD versus any found symptoms 
produced by a nonservice-connected mental 
disorder.

b.  Does the veteran have suicidal 
ideation?

c.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

d.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

e.  Does the veteran have near-continuous 
panic or depression affecting his ability 
to function independently, appropriately, 
and effectively?

f.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

g.  Does the veteran have spatial 
disorientation?

h.  Does the veteran neglect his personal 
appearance and hygiene?

i.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting?

j.  Is the veteran unable to establish 
and maintain effective relationships 
(friends, family, neighbors, etcetera)?

k.  Does the veteran have gross 
impairment in thought processes or 
communication?

l.  Does the veteran have persistent 
delusions or hallucinations?

m.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, what 
are examples of such behavior?

n.  Is the veteran in persistent danger 
of hurting himself or others?

o.  Is the veteran intermittently unable 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene)?

p.  Is the veteran disoriented to time or 
place?

q.  Does the veteran have memory loss for 
names of close relatives, his own 
occupation, or his own name?

r.  Is the veteran unable to obtain or 
retain gainful employment because of his 
service-connected PTSD?

s.  If the veteran is unemployable 
because of several disorders including 
his service-connected PTSD, the examiner 
should estimate the percentage which his 
service-connected PTSD contributes to his 
unemployability.

t.  Each examiner should comment on the 
GAF measurement volatility noted in the 
claims folder; i.e., 50, 47, 39, and 38, 
and whether said volatility indicates 
that the veteran has been decompressing 
while undergoing treatment at the VA 
medical center?

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  [Note:  The issue involving a TDIU will be held in 
abeyance until the above action with respect to the 
disability rating assigned for the veteran's PTSD is 
developed.]  If the benefits sought on appeal remain denied, 
the appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


